Citation Nr: 0019752	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  96-17 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for calluses on the 
sole of the right foot, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for calluses on the 
sole of the left foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1954 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that continued a 10 percent evaluation for 
calluses over the soles of both feet.

In March 1998 the Board remanded the appeal.  An April 1999 
RO decision granted separate evaluations for calluses of the 
soles of the right and left feet, assigning separate 10 
percent evaluations for each foot and considering the 
bilateral factor.


FINDINGS OF FACT

1.  All relevant evidence necessary for a equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected calluses on the sole of 
the right foot are manifested by pain and tenderness 
underneath the plantar surface of all metatarsals and the 
heel, at the interphalangeal joint of the great toe, and 
laterally over the fifth metatarsal, with tenderness and 
soreness to palpation, and pain on foot motion resulting in 
limited endurance of standing and walking constituting severe 
disability, but loss of use not demonstrated.

3.  The veteran's service-connected calluses on the sole of 
the left foot are manifested by pain and tenderness 
underneath the plantar surface of all metatarsals and the 
heel, at the interphalangeal joint of the great toe and 
laterally over the fifth metatarsal with tenderness and 
soreness to palpation, and pain on foot motion resulting in 
limited endurance of standing and walking constituting severe 
disability, but loss of use not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for calluses on 
the sole of the right foot have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Part 4, Diagnostic Codes 5276, 5284, 7804, 7806, 
7819 (1999).

2.  The criteria for a 30 percent evaluation for calluses on 
the sole of the left foot have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Part 4, Diagnostic Codes 5276, 5284, 7804, 7806, 7819.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The veteran has been afforded 
multiple VA examinations and a personal hearing and treatment 
records have been obtained.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claims, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The report of an October 1995 VA foot examination reflects 
that the veteran reported that he was currently being seen in 
podiatry every month.  He complained of soreness on both of 
the feet.  On examination there was thickened skin with 
calluses on both heels, and metatarsophalangeal joints of 
both feet, including the first metatarsophalangeal joints.  
The veteran was able to move his feet without limitation of 
motion.  He complained of soreness after prolonged walking.  
There was no deformity found.  X-rays revealed bilateral 
hallux valgus deformity and arthritis.  The diagnosis was 
calluses of both feet. 

The report of a September 1998 VA foot examination reflects 
that the veteran reported ache and soreness with pain and 
tenderness in his feet.  He reported that there was 
increasing ache, pain and soreness.  He wore orthotics in his 
shoes which did help him.  He had some limited endurance and 
prolonged standing and walking for more than an hour was very 
difficult because of foot aching and foot pain.  Normal daily 
activities were difficult if they required prolonged standing 
and walking or climbing-type activities.  He used a cane, but 
this was also for his knees as well as his feet.  On 
examination the veteran had difficulty ambulating and he had 
a slow purposeful gait.  He did have pes planus.  His heels 
and Achilles tendons were well aligned and there was no 
significant pronation deformity and no hammering or clawing 
of the toes.  There were a lot of plantar calluses and he had 
pain and tenderness underneath the plantar surface of all the 
metatarsals on both feet and over the IP joints of his great 
toes as well as laterally over the fifth metatarsals.  There 
were also some calluses over the heels where he had thickened 
skin throughout both feet.  There was tenderness and soreness 
to palpation around the feet and he had pain with foot 
motion.  He had difficulties when standing and difficulties 
raising onto his toes and heels.  The examiner indicated that 
it was not possible to ascertain how much of the foot pain 
was attributed to calluses versus the flat feet since they 
involved the same areas.  The diagnoses were bilateral pes 
planus and bilateral plantar calluses.

VA treatment records reflect that the veteran has been seen 
with complaints of pain relating to his feet.

The veteran's calluses of the right and left feet were 
initially assigned a combined 10 percent rating for both 
feet.  However, as indicated previously, the April 1999 RO 
decision evaluated each foot separately, effective January 4, 
1995, the date the veteran reopened his claim.  The calluses 
of his feet have been evaluated under both Diagnostic Codes 
7819 and 5276.  Diagnostic Code 7819 provides for evaluation 
of benign skin growth which may be evaluated under the 
provisions of Diagnostic Codes 7800 through 7806.  The 
current 10 percent that has been assigned has been granted 
under Diagnostic Code 7804 on the basis of tender and painful 
scars on objective demonstration.  Under Diagnostic Code 5276 
a 10 percent evaluation is assigned for bilateral flatfoot 
that is moderate.  A 30 percent evaluation is assigned for 
bilateral flatfoot that is severe and a 50 percent evaluation 
is assigned or bilateral flatfoot that is pronounced.  
Diagnostic Code 5284 provides that for other foot injuries a 
10 percent evaluation will be assigned when these are 
moderate, a 20 percent evaluation when they are moderately 
severe, and a 30 percent evaluation when they are severe.  
When there is actual loss of use of the foot, a 40 percent 
evaluation will be assigned.

During the veteran's personal hearing he offered testimony 
that his feet hurt every day, ranging from an ongoing ache to 
sharper more severe pain.  He indicated that he was unable to 
remain on his feet and that walking less than one block would 
cause his foot pain to become so severe that he would have to 
stop.  He indicated that he always wore soft-soled shoes and 
that there was no specific spot where there was pain, but 
rather the pain involved the entire foot.

The competent medical evidence reflects that the calluses of 
the veteran's feet involve almost the entire bottom of the 
foot, including underneath the plantar surface of all of the 
metatarsals of both feet, the interphalangeal joints of the 
great toes, laterally over the fifth metatarsals, as well as 
the heels.  Further, competent medical evidence indicates 
that there is pain with foot motion, tenderness and soreness 
to palpation, and that the pain interferes with the veteran's 
mobility.  His mobility is restricted in that he has 
difficulty standing, with standing and walking limited to 
less than one-half hour due to foot pain.  Further, the 
competent medical evidence indicates that it is not possible 
to differentiate the veteran's symptoms relating to his 
plantar calluses, for which service connection has been 
established, from symptoms relating to his bilateral pes 
planus, for which service connection has been denied.  

Therefore, the Board will consider all of the symptoms 
relating to the veteran's feet since no symptoms have been 
dissociated from his service-connected bilateral plantar 
calluses.  With consideration of the veteran's testimony with 
respect to his limitations, and competent medical evidence, 
the Board believes that the evidence is in equipoise with 
respect to whether or not the calluses of both the right and 
left foot more nearly approximate the criteria for severe 
foot injuries under Diagnostic Code 5284.  Therefore, in 
resolving all doubt in the veteran's behalf, a 30 percent 
evaluation may be assigned for the right foot and a 30 
percent evaluation for the left foot.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.7.  The assignment of separate 30 percent 
evaluations for each the right and left foot under Diagnostic 
Code 5284 results in a combined evaluation of 50 percent.  
38 C.F.R. § 4.25 (1999).  This is the highest schedular 
evaluation that may be assigned under any applicable 
diagnostic code.  Further, a separate evaluation for tender 
scars under Diagnostic Code 7804, pursuant to Esteban v. 
Brown, 6 Vet. App. 259 (1994), is not for assignment because 
the tenderness of the veteran's feet, due to his calluses, is 
one of the primary considerations in granting the 30 percent 
evaluation under Diagnostic Code 5284 for severe foot injury.  
The evidence also demonstrates that the veteran does not have 
complete loss of use of either foot since he is able to walk.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than the 30 percent that has been assigned 
for each foot herein.  The RO has considered the bilateral 
factor and continued consideration of the bilateral factor is 
appropriate.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96 (August 16, 1996).  In this case, the 
veteran's calluses of the feet have not required 
hospitalization or shown marked interference with his 
employment beyond that anticipated by the schedular 
evaluations assigned.


ORDER

An increased rating of 30 percent for calluses of the right 
foot is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An increased rating of 30 percent for calluses of the left 
foot is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

